Title: To James Madison from William Kirkpatrick, 24 November 1804 (Abstract)
From: Kirkpatrick, William
To: Madison, James


24 November 1804, Málaga. “Inclosed you will find, Copy of the last Letter I had the Honor of addressing you, under 1 novr.
“Tho’ the Sickness in this City, has entirely subsided, Government has not yet allowed it to be declared free of Contagion, as has happened at Velez, and Antequera, for what motive I cannot pretend to say, Our Port also continues shut, & no Shipments permitted for any Quarter.

“On the 21 Inst, at Eleven OClock at night orders were received from Madrid, for laying an Embargo, on all British Ships, and Property; Two Vessels which happened to be in the Bay, were immediately detained, and a strict Search has since been making, for Effects, and Funds belonging to the Subjects of that Nation, which, When found out, are put into deposit, untill the Results of the actual Negociations are Known, It is generally presumed, a Rupture between the Two Kingdoms, is inevitable.
